DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-12 objected to because of the following informalities: Claims 11-12 depend on display method Claim 10, however the limitations are drawn to apparatus claim limitation of the display device. 
{Note: for purposes of examination Claims 11-12 are assumed to be dependent on claim 1}.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (US 2012/029563).
As to Claim 1, Akimoto et al. discloses A display device comprising: a display panel (fig.9- display panel 230), the display panel including: 
a plurality of pixels arranged in a matrix (fig.9- pixels 237; paral.0056); 
a common electrode (fig.10- common electrode 244; para.0058); 
pixel electrodes each provided for each of the pixels (fig.10- pixels 237; para.0058); and 
a liquid crystal layer (fig.10- liquid crystal element 243; para.0058); 
a light source including a light-emitting element and configured to emit light to the display panel (fig.1-backlight source 150; para.0050, 0059); and 
a controller circuit (fig. 1- display control circuit 106) configured to control voltages between the common electrode and the pixel electrodes in a plurality of first periods included in an Xth frame period (para.0050, 0057-0059; fig.11-even frame {read as Xth frame}; first-third sub-frames (read as first periods}); and control an operation of the light source in a plurality of second periods included in the Xth frame period (fig.11-even frame- third-sixth sub-frames {read as second periods}),
wherein the controller circuit controls, in a first first period of the plurality of first periods included in the Xth frame period (fig.11- even frame - first sub-frame B color (first first period of Xth frame}), the voltages between the common electrode and the pixel electrodes to write, following an (X-1)th frame period, which is immediately preceding Xth frame period (fig.11- odd frame {read as (X-1)th frame}), a video component of a same color (fig.11-even frame - first sub-frame B color) as a color of a video component written by applying voltages between the common electrode and the pixel electrodes in a last first period of a plurality of first periods included in the (X-1)th frame period (fig.11- odd frame – sixth sub-frame (last first period of (x-1)th frame period) B color).

As to Claim 2, Akimoto et al. discloses wherein the controller circuit controls an operation of the light source to turn on, in a first second period of the plurality of second periods included in the Xth frame period (figs.1, 9-10-para.0047, 0050-0052, 0060; fig.11- fourth sub-frame B color of even frame period), a light source of a color corresponding to the video component written in the last first period included in the (X-1)th frame period and corresponding to the video component written in the first first period included in the Xth frame period (fig.11- fourth sub-frame B color of even frame, same B color as the sixth sub-frame B color of odd frame (last first period of (x-1)th frame period) and first sub-frame B color of even frame (first period Xth frame period)).

As to Claim 3, Akimoto et al. discloses wherein the controller circuit controls the operation of the light source to turn on, at a timing at which the liquid crystal layer starts to respond to the video component written in the last first period included in the (X-1)th frame period, a light source of a color corresponding to the video component (figs.1, 9-10-para.0047, 0050-0052, 0060; fig.11- odd frame-sixth sub-frame B color), and the first first period and the first second period overlap with each other in the Xth frame period (fig.11- even frame -first sub-frame B color (first first period) and fourth sub-frame B color (first second period) overlap with each other).

As to Claim 4, Akimoto et al.  discloses wherein the controller circuit controls, in a next first period located next to the first first period (figs.1, 9-10-para.0047, 0050-0052, 0060; fig.11- even-frame – the second sub-frame G color located next to first sub-frame B color) of the plurality of first periods included in the Xth frame period, the voltages between the common electrode and the pixel electrodes to write a video component of a color different from the color of the first first period (fig.11- even frame- second sub-frame G color, different from B color).

As to Claim 5, Akimoto et al. discloses wherein the controller circuit controls the operation of the light source to turn off, in the next first period included in the Xth frame period, the light source turned on in the first second period (figs.1, 9-10-para.0047, 0050-0052, 0060; fig.11- para.0062-0063; light source of the fourth sub-frame B color in the even frame (first second period) is turned off, when second subframe G color is on, as it is sequentially changed).

As to Claim 6, Akimoto et al. discloses wherein after the next first period included in the Xth frame period is finished (figs.1, 9-10-para.0047, 0050-0052, 0060; fig.11- even frame- second sub-frame G color), the controller circuit controls the operation of the light source to turn on, in a next second period located next to the first second period (fig.11-even frame- fifth sub-frame G color), a light source of a color corresponding to the video component written in the next first period (fig.11- even frame- second and fifth sub-frame have same G color).
As to Claim 7, Akimoto et al. discloses wherein a first period that is one of the plurality of first periods included in the Xth frame period and is located next to the next first period is taken to be a last first period (fig.11- even frame-third sub-frame R color), and the controller circuit controls, in the last first period, the voltages between the common electrode and the pixel electrodes to write a video component of a color different from the color of the first first period and from the color of the next first period (fig.11- even frame-third-subframe R color different than first-subframe B color (first first period) and second sub-frame G color (next first period))

As to Claim 8, Akimoto et al. discloses wherein the controller circuit controls the operation of the light source to turn off, in the last first period included in the Xth frame period, the light source turned on in the next second period (fig.11-para.0062-0063; in even frame- the light source of fifth sub-frame G color is turned off when third sub-frame R color is turned on, as it is sequentially changed).

As to Claim 9, wherein the Xth frame (fig.11-even frame) period includes, in order {the order with respect to the first periods and second periods in the even frame}, the first first period (fig.11-first sub-frame B color), the first second period (fig.11- fourth sub-frame B color), the next first period (fig.11-second sub-frame G color), the next second period (fig.11-fifth sub-frame G color), and the last first period (fig.11- sixth sub-frame R color)). 

As to Claim 10 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2012/0293563) in view of Shimomaki (US 2002/0057243), further in view of Kimura (US 2006/0267889).
As to Claim 11, Akimoto et al. does not expressly disclose, but Shimomaki discloses:
wherein the second periods of the Xth frame period have only two of second periods (para.0113, 117,124,126-0128; fig.7-hold times Tpr1, Tpg1, Tpb1) and the two of the second periods are a first color holding period and a second color holding period (fig.7-hold times Tpr1, Tpg1, Tpb1; para.0127), a first color of the first color holding period is a different color from a second color of the second color holding period (para.0113, 117,124,126-0128; fig.7- hold time Tpr1 corresponds to red pixel and hold time Tpg1 corresponds to green pixel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akimoto et al. by applying a high black signal voltage to each pixel and corresponding hold times for each sub-field period, respectively, (subframe of Akimoto), as disclosed by Shimomaki, the motivation being to be able to reset the write status of all the pixels of an immediately preceding sub-field period. Therefore, writing of the display signal voltage into the display pixels can be switched excellently for every sub-field period. In this manner, excellent display can be obtained when the field-sequential driving is carried out.
Akimoto et al. in view of Shimomaki disclose where the hold time for each respective pixel increases with respect to the scanning line (fig. 7-Shimomaki), but do not expressly disclose the first color holding period is longer than the second color holding period.  
Kimura discloses where the first color holding period is longer (fig.12A-B holding period SF1s(i) with respect to the first subframe SF1a(i); para.0582) than the second color holding period (fig.12A-B- hold period SF2s(i) with respect to the second subframe SF2a(i) in which an erasing signal operation is performed; para.0582). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device disclosed by Akimoto et al. in view of Shimomaki, by adding an erasing signal operation and thus making a holding period shorter, as disclosed Kimura, the motivation being so that a signal can be prevented from being input to the pixel row when a signal already input to the pixel row is identical with a signal to be input. Thus, it would be possible to  reduce the number of times charging and discharging carried out and to reduce power consumption (para.0394, 0585-Kimura).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2012/0293563) in view of Okita et al. (US 2007/0222744).
As to Claim 13, Akimoto et al. discloses wherein the controller circuit includes a timing controller (fig.1,9- system control circuit 104- para.0047-0048), gate drivers (fig.1, 9- scanning circuit 233), a source driver (fig.1,9- analog signal input circuit 231), and a light source driver (fig.1-emission control circuit 102; para.0047, 0050), and the timing controller is configured to generate output signals based on data and signals input from outside (fig.1,9- system control circuit 104- transmits data image data and driving timing of display panel 130 to the display control circuit 106; para.0047-0048).
	Akimoto et al. does not expressly disclose, but Okita et al. discloses a Vcom circuit (fig.1- common voltage generating circuit 8; para.0033). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Akimoto et al. by implementing a common voltage generating circuit as disclosed by Okita et al., the motivation being to generate the common voltage to be applied to the common electrode.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection as asset forth above.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “the first color scanning period overlaps the first color holding period, in the Xth frame period, a part of the first color holding period is between the first color scanning period and the second color scanning period,  the second color scanning period does not overlap the second color holding period, in the Xth frame period; and  the second color holding period is between the second color scanning period and the third color scanning period, in the Xth frame” in combination with the other limitations in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10  have been considered but are moot because new grounds of rejection have been applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DISMERY MERCEDES/Primary Examiner, Art Unit 2627